 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”) is dated as of December 16, 2009, by
and among Jpak Group, Inc., a Nevada corporation (the “Company”), and each of
the holders of certain warrants issued by the Company whose signatures appear on
the signature page attached hereto (individually, a “Holder” and collectively,
the “Holders”).
 


 
Recitals:
 
WHEREAS, each Holder currently holds the aggregate number of warrants (the
“Warrants”) to purchase shares of the Company’s common stock, par value $.001
per share (the “Common Stock”), as set forth on Exhibit A attached hereto that
were issued by the Company to such Holder pursuant to various preferred stock
financings of the Company consummated in 2007 and 2009 (the “Preferred Stock
Financings”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the financing documents entered into
by the parties pursuant to the Preferred Stock Financings.
 
WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holders desire to exchange the Warrants for newly issued shares of the
Company’s common stock, par value $0.001 per share (the “Flush Securities”), at
the exchange rate set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereto hereby agree as
follows:
 


 
AGREEMENT:
 


 
1.           Exchange of Warrants for Common Stock.
 
(a)                   In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Holders and the Company agree to: (i) the exchange of the Holders’ Warrants
to purchase an aggregate of 11,363,334 shares of Common Stock, as listed on
Exhibit A, for shares of Flush Securities of the Company in an amount determined
by the following formula:

 
 
X = Y - (A)(Y)
              B


Where
X =
the number of shares of Common Stock to be issued to the Holder.

 
Y =
the number of shares of Common Stock purchasable upon exercise of all of the
Holders’ Warrants.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
A =
the Warrant Price.

 
 
B =
$1.00 per share of Common Stock.

 


 
(b)           The closing under this Agreement (the “Closing”) shall take place
at the offices of Leser Hunter Taubman & Taubman, upon the satisfaction of each
of the conditions set forth in Sections 4 and 5 hereof (the “Closing Date”).  At
the Closing, the Company shall issue to each of the Holders its respective share
of the shares of Flush Securities and the Holders shall deliver to the Company
for cancellation the Warrants.
 
2.           Representations, Warranties and Covenants of the Holders.  Each
Holder hereby makes the following representations and warranties to the Company,
and covenants for the benefit of the Company:
 
(a)           If such Holder is a corporation, limited liability company or
partnership duly incorporated or organized, such Holder is validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization.
 
(b)           This Agreement has been duly authorized, validly executed and
delivered by such Holder and is a valid and binding agreement and obligation of
such Holder enforceable against such Holder in accordance with its terms,
subject to limitations on enforcement by general principles of equity and by
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and such Holder has full power and authority to execute and deliver
the Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
(c)           Such Holder understands that the shares of Flush Securities are
being offered and sold to it in reliance on specific provisions of Federal and
state securities laws and that the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Holder set forth herein for purposes of qualifying for
exemptions from registration under the Securities Act of 1933, as amended (the
“Securities Act”) and applicable state securities laws.  Such Holder understands
that no United States federal or state agency or any government or governmental
agency has passed upon or made any recommendation or endorsement of the Flush
Securities.
 
(d)           Such Holder is an “accredited investor” (as defined in Rule 501 of
Regulation D), and such Holder has such experience in business and financial
matters that it is capable of evaluating the merits and risks of an investment
in the Securities.  Such Holder is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended, and such Holder is not a broker-dealer.  Such Holder acknowledges that
an investment in the Flush Securities is speculative and involves a high degree
of risk.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Such Holder is acquiring the Flush Securities solely for its own
account and not with a view to or for sale in connection with
distribution.  Such Holder does not have a present intention to sell any of the
Flush Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Flush Securities to or
through any person or entity; provided, however, that by making the
representations herein, such Holder does not agree to hold the Flush Securities
for any minimum or other specific term and reserves the right to dispose of the
Flush Securities at any time in accordance with Federal and state securities
laws applicable to such disposition.  Such Holder acknowledges that it (i) has
such knowledge and experience in financial and business matters such that such
Holder is capable of evaluating the merits and risks of such Holder's investment
in the Company, (ii) is able to bear the financial risks associated with an
investment in the Flush Securities and (iii) has been given full access to such
records of the Company and its subsidiaries and to the officers of the Company
and the subsidiaries as it has deemed necessary or appropriate to conduct its
due diligence investigation.
 
(f)           The offer and sale of the Flush Securities is intended to be
exempt from registration under the Securities Act, by virtue of Sections 3(a)(9)
and 4(2) thereof.  Such Holder understands that the Flush Securities purchased
hereunder have not been, and may never be, registered under the Securities Act
and that none of the Flush Securities can be sold or transferred unless they are
first registered under the Securities Act and such state and other securities
laws as may be applicable or the Company receives an opinion of counsel
reasonably acceptable to the Company that an exemption from registration under
the Securities Act is available (and then the Flush Securities may be sold or
transferred only in compliance with such exemption and all applicable state and
other securities laws).  Such Holder acknowledges that it is familiar with Rule
144 of the rules and regulations of the Commission, as amended, promulgated
pursuant to the Securities Act ("Rule 144"), and that such Holder has been
advised that Rule 144 permits resales only under certain circumstances.  Such
Holder understands that to the extent that Rule 144 is not available, such
Holder will be unable to sell any Flush Securities without either registration
under the Securities Act or the existence of another exemption from such
registration requirement.
 
(g)           Such Holder has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with any of the transactions contemplated by this Agreement.
 
(h)           Such Holder acknowledges that the Flush Securities were not
offered to such Holder by means of any form of general or public solicitation or
general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Holder was invited by any of the foregoing means of communications.  Such
Holder, in making the decision to purchase the Flush Securities, has relied upon
independent investigation made by it and the representations, warranties and
agreements set forth in this Agreement and the other transaction documents and
has not relied on any information or representations made by third parties.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
3.           Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to each of the Holders, and covenants for the
benefit of each Holder, as follows:
 
(a)           The Company has been duly incorporated and is validly existing and
in good standing under the laws of the State of Nevada, with full corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted.  The Company is duly registered and qualified
to conduct its business and is in good standing in each jurisdiction or place
where the nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to register or qualify
has not had and would not reasonably be expected to have a Material Adverse
Effect.  For purposes of this Agreement, “Material Adverse Effect” shall mean
(i) any event affecting the business, results of operations, prospects, assets
or financial condition of the Company or its subsidiaries that is material and
adverse to the Company and its consolidated subsidiaries, when taken as a whole,
and/or (ii) any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company from entering
into and performing any of its obligations under this Agreement in any material
respect.
 
(b)           The Flush Securities have been duly authorized by all necessary
corporate action and, when paid for or issued in accordance with the terms
hereof, the Flush Securities shall be validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind.
 
(c)           This Agreement has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding agreement and
obligation of the Company enforceable against the Company in accordance with its
terms, subject to limitations on enforcement by general principles of equity and
by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Company has full power and authority to execute and deliver
the Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
(d)           The execution and delivery of the Agreement and the consummation
of the transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s articles of incorporation or by-laws, or (B) of
any provision of any indenture, mortgage, deed of trust or other agreement or
instrument to which the Company is a party or by which it or any of its
properties or assets is bound, (ii) result in a violation of any provision of
any law, statute, rule, regulation, or any existing applicable decree, judgment
or order by any court, Federal or state regulatory body, administrative agency,
or other governmental body having jurisdiction over the Company, or any of its
material properties or assets or (iii) result in the creation or imposition of
any lien, charge or encumbrance upon any property or assets of the Company or
any of its subsidiaries pursuant to the terms of any agreement or instrument to
which any of them is a party or by which any of them may be bound or to which
any of their property or any of them is subject except in the case of clauses
(i)(B) or (iii) of this Section 3(d) for any such conflicts, breaches, or
defaults or any liens, charges, or encumbrances which would not reasonably be
expected to have a Material Adverse Effect.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           The delivery and issuance of the Flush Securities in accordance
with the terms of and in reliance on the accuracy of each Holder’s
representations and warranties set forth in this Agreement will be exempt from
the registration requirements of the Securities Act.
 
(f)           No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required in connection with the valid execution and delivery of this
Agreement or the offer, sale or issuance of the Flush Securities or the
consummation of any other transaction contemplated by this Agreement (other than
any filings which may be required to be made by the Company with the Securities
and Exchange Commission (the “Commission”) or pursuant to any state or “blue
sky” securities laws subsequent to the Closing).
 
(g)           There is no action, suit, claim, investigation or proceeding
pending or, to the knowledge of the Company, threatened against the Company
which questions the validity of this Agreement or the transactions contemplated
hereby or any action taken or to be taken pursuant thereto.  There is no action,
suit, claim, investigation or proceeding pending or, to the knowledge of the
Company, threatened, against or involving the Company or any subsidiary, or any
of their respective properties or assets which, if adversely determined, is
reasonably likely to result in a Material Adverse Effect.
 
(h)           The Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
delivery of the Flush Securities hereunder.  Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Flush Securities, or similar securities to, or
solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any person, or has taken or
will take any action so as to bring the issuance and sale of any of the Flush
Securities under the registration provisions of the Securities Act and
applicable state securities laws.  Neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Flush Securities.
 
(i)           The Company has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with any of the transactions contemplated by this Agreement, with the exception
of any such fees that may be paid to TriPoint Global Equities, LLC, or its
affiliates.
 
(j)           Immediately following the closing, the Company’s capitalization
shall be as set forth on Schedule B attached hereto.
 
(k)           The Company agrees that the Flush Securities shall be treated as
“Registrable Securities” as defined in the Registration Rights agreement dated
August 9, 2007, between the Holders and the Company; provided, however, that no
penalties or other liquidated damages shall apply retroactively with regard to
the registration of the securities.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
(l)           Within 90 days following the closing, the Company agrees that it
will restructure its Board of Directors so that it will be comprised of either 5
or 7 members and that a majority of the members of the Board will be
“independent” as defined in the NYSE-Amex Company Guide.  Furthermore, at least
one of the independent directors will be a person appointed by the Holders,
subject to the reasonable agreement of the Company as to such person’s
qualifications.
 
4.           Conditions Precedent to the Obligation of the Company to Issue the
Flush Securities.  The obligation hereunder of the Company to issue and deliver
the Flush Securities to the Holders is subject to the satisfaction or waiver, at
or before the Closing Date, of each of the conditions set forth below.  These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.
 
(a)           Each Holder shall have executed and delivered this Agreement.
 
(b)           The Warrants shall have been delivered to the Company for
cancellation.
 
(c)           Each of the representations and warranties of each Holder in this
Agreement shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of such
date.
 
5.           Conditions Precedent to the Obligation of the Holders to Accept the
Flush Securities. The obligation hereunder of the Holders to accept the Flush
Securities is subject to the satisfaction or waiver, at or before the Closing
Date, of each of the conditions set forth below.  These conditions are for each
Holder’s sole benefit and may be waived by such Holder at any time in its sole
discretion.
 
(a)           The Company shall have executed and delivered this Agreement.
 
(b)           Each of the representations and warranties of the Company in this
Agreement shall be true and correct in all material respects  as of the date
when made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects  as of such date.
 
(c)           No statute, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement at or
prior to the Closing Date.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           No action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, shall be pending against or
affecting the Company, or any of its properties, which questions the validity of
the Agreement or the transactions contemplated thereby or any action taken or to
be taken pursuant thereto.  As of the Closing Date, no action, suit, claim or
proceeding before or by any court or governmental agency or body, domestic or
foreign, shall be pending against or affecting the Company, or any of its
properties, which, if adversely determined, is reasonably likely to result in a
Material Adverse Effect.
 
(e)           Each Holder shall have executed and delivered this Agreement.
 
(f)           The certificates representing the Flush Securities shall have been
duly executed and delivered to the Holders.
 
(g)           The Company shall have delivered on the Closing Date to the
Holders a certified copy of the resolutions of the board of directors of the
Company authorizing the transactions contemplated by this Agreement.
 
(h)              At the Closing, the Holders shall have received an opinion of
counsel to the Company, dated the date of the Closing, in the form of Exhibit C
hereto.
 
(i)           The Company shall have received executed written consents and
waivers from its security holders, if required, consenting to the transactions
contemplated by this Agreement and waiving any price protection such security
holders may be entitled as a result of the issuance of the Flush Securities.
 
(j)           No Material Adverse Effect shall have occurred at or before the
Closing Date.
 
6.           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided, however, that
the Company shall pay all reasonable attorneys’ fees and expenses (inclusive of
disbursements and out-of-pocket expenses) incurred by the Holders in connection
with the preparation, negotiation, execution and delivery of this Agreement,
which shall not exceed $1,000 without the express written consent of the
Company.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
7.           Company Indemnification.  The Company hereby agrees to indemnify
and hold harmless the Holders and their respective officers, directors,
shareholders, employees, agents and attorneys against any and all losses,
claims, damages, liabilities and reasonable expenses (collectively “Claims”)
incurred by each such person in connection with defending or investigating any
such Claims, whether or not resulting in any liability to such person, to which
any such indemnified party may become subject, insofar as such Claims arise out
of or are based upon any breach of any representation or warranty or agreement
made by the Company in this Agreement.
 
8.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
without giving effect to the rules governing the conflicts of laws.  Each of the
parties consents to the exclusive jurisdiction of the Federal courts whose
districts encompass any part of the County of New York located in the City of
New York in connection with any dispute arising under this Agreement and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non conveniens, to the bringing of any such proceeding
in such jurisdictions.  Each party waives its right to a trial by jury.  Each
party to this Agreement irrevocably consents to the service of process in any
such proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to such party at its address set forth herein.  Nothing
herein shall affect the right of any party to serve process in any other manner
permitted by law.
 
9.           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, express overnight
courier, registered first class mail, or telecopier (provided that any notice
sent by telecopier shall be confirmed by other means pursuant to this Section
10), initially to the address set forth below, and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section.
 


 
(a)           if to the Company:
 

 
Jpak Group, Inc.
15 Xinghua Road, Qingdao
Shangdong Province, China, 266401
Attention: Yiyun Wang
Tel. No.: +86-532-84616387
Fax No.: +86-532-84630586
 
 
with a copy to:
 

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 

 
Leser Hunter Taubman & Taubman
17 State Street, Suite 2000
New York, NY 10004
Attention:  Louis E. Taubman, Esq.
Tel. No.:  (917) 512-0827
Fax No.:  (212) 202-6380
 

 
 
(b)           if to a Holder:
 
 To the applicable address set forth on the signature page hereto
 
with a copy to:

 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.
 
10.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and/or contemporaneous oral or written proposals
or agreements relating thereto all of which are merged herein.  This Agreement
may not be amended or any provision hereof waived in whole or in part, except by
a written amendment signed by both of the parties.
 
11.           Counterparts.  This Agreement may be executed by facsimile
signature and in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 
12.           Language. This Agreement is in English only; the Chinese language
herein is merely for reference purpose. If there is any conflict between the
English and Chinese language, English language prevails.




 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.


JPAK GROUP, INC.




By:_____________________
Name:
Title:


VISION OPPORTUNITY MASTER FUND LP




By:_____________________
Name:
Title:


VISION CAPITAL ADVANTAGE FUND LP




By:_____________________
Name:
Title:


QVT FUND LP,
By its general partner, QVT Associates GP LLC




By:_____________________
Name:
Title:


QUINTESSENCE FUND LP,
By its general partner, QVT Associates GP LLC




By:_____________________
Name:
Title:


LEE WAH INVESTMENTS LIMITED




By:_____________________
Name:
Title:

 
10

--------------------------------------------------------------------------------

 

EXHIBIT A



 
Series A
Warrant
 
Strike Price
 
Cashless
Exercise Price
 
New Common
Shares
 
         
Vision Opportunity Master
2,122,641
$0.56
$1.00
933,962
Vision Capital Advantage Fund LP
627,359
$0.56
$1.00
276,038
QVT Fund LP
2,475,000
$0.56
$1.00
1,089,000
Quintessence Fund LP
275,000
$0.56
$1.00
121,000
         
Totals
5,500,000
   
2,420,000
           
Series B
Warrant
 
               
Vision Opportunity Master
2,122,641
$0.63
$1.00
785,377
Vision Capital Advantage Fund LP
627,359
$0.63
$1.00
232,123
QVT Fund LP
2,475,000
$0.63
$1.00
915,750
Quintessence Fund LP
275,000
$0.63
$1.00
101,750
         
Totals
5,500,000
   
2,035,000
           
Series C
Warrant
 
               
Vision Opportunity Master
1,608,061
$0.64
$1.00
578,902
Vision Capital Advantage Fund LP
475,272
$0.64
$1.00
171,098
QVT Fund LP
1,875,001
$0.64
$1.00
675,000
Quintessence Fund LP
208,333
$0.64
$1.00
75,000
         
Totals
4,166,667
   
1,500,000
           
Series D
Warrant
 
               
Vision Opportunity Master
1,608,061
$0.71
$1.00
466,338
Vision Capital Advantage Fund LP
475,272
$0.71
$1.00
137,829


 
11

--------------------------------------------------------------------------------

 
 

 
QVT Fund LP
1,875,001
$0.71
$1.00
543,750
Quintessence Fund LP
208,333
$0.71
$1.00
60,417
         
Totals
4,166,667
   
1,208,334
           
Series E
Warrant
 
               
Lee Wah Investments Ltd.
6,000,000
$0.60
$1.00
2,400,000
           
Series F
Warrant
 
               
Lee Wah Investments Ltd.
6,000,000
$0.70
$1.00
1,800,000



 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 




EXHIBIT B





 
Preferred Stock
       
 Series A
Series B
Series C
  Common Stock
   
 Number
 Common Share Equivalent
 Number
 Common Share Equivalent
 Number
 Common Share Equivalent
 Number
 Common Share Equivalent
Fully Diluted Common Shares
Post Flush Balance
     5,608,564
    11,217,128
     5,000,000
     8,333,333
    12,000,000
    12,000,000
    36,368,334
    36,368,333
67,918,795
                   
Totals
     5,608,564
    11,217,128
     5,000,000
     8,333,333
    12,000,000
    12,000,000
    36,368,334
    36,368,333
67,918,795
                                       
Investor Holdings
                                     
Vision Opportunity Master
2,164,540
4,329,080
1,929,674
3,216,123
0
0
2,764,579
2,764,579
10,309,782
Vision Capital Advantage Fund LP
639,742
1,279,484
570,326
950,543
0
0
817,088
817,088
3,047,115
OVT Fund LP
2,523,854
5,047,708
2,250,000
3,750,000
0
0
3,223,500
3,223,500
12,021,208
Quintessnece Fund LP
280,428
560,856
250,000
416,667
0
0
358,167
358,167
1,335,690
Leh Wah Investments Ltd.
0
0
0
0
12,000,000
12,000,000
4,200,000
4,200,000
16,200,000

 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
EXHIBIT C


FORM OF OPINION


1.           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Nevada and has the requisite
corporate power to own, lease and operate its properties and assets, and to
carry on its business as presently conducted.
 
2.           The Company has the requisite corporate power and authority to
enter into and perform its obligations under the Exchange Agreement.  The
execution, delivery and performance of each of the transaction documents
contemplated by the Exchange Agreement by the Company and the consummation by it
of the transactions contemplated thereby have been duly and validly authorized
by all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required.


3.           The shares of Common Stock issuable in exchange for the Warrants
have been duly authorized and issued and when delivered will be validly issued,
fully paid and nonassessable.


4.           The offer, issuance and sale of the shares of Common Stock pursuant
to the Exchange Agreement are exempt from the registration requirements of the
Securities Act.


















 



 
14

--------------------------------------------------------------------------------

 
